Citation Nr: 0906247	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  98-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the Veteran's May 1998 
claim for a psychiatric disability.

In January 2000, the Veteran testified at a hearing on appeal 
before a Veterans Law Judge at the RO (Travel Board hearing); 
a copy of the transcript is associated with the record.  The 
Veterans Law Judge who presided over this hearing has ceased 
his employment with the Board.  In a May 2003 letter, the 
Veteran was informed that the law provides that the Veterans 
Law Judge who conducts a hearing in a case shall participate 
in the final determination of the Veteran's claim.  38 C.F.R. 
§ 20.707 (2008).  The letter offered the Veteran a new 
hearing and informed him that if he did not respond within 30 
days, the Board would assume he did not want an additional 
hearing.  The Veteran did not respond to the letter, and a 
decision will be made on the appellate record as it is.

The Board denied the Veteran's claim for service connection 
for a psychiatric disability in an April 2000 decision.  The 
Veteran subsequently appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a December 2000 order, the 
Court granted a joint motion to vacate the Board decision and 
remand the case for compliance with the Veterans Claims 
Assistance Act (VCAA), which was enacted in November 2000.  
The Board subsequently remanded this case for additional 
evidence in April 2004, and again in July 2005.  The case is 
now before the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no evidence of any psychiatric disorder during 
service or within one year after service, or for many years 
thereafter.

2.  There is no competent medical evidence suggesting a link 
between the Veteran's current psychiatric disorder and his 
period of active military service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated May 2004, July 2004, December 2004, and October 
2006, provided to the Veteran before the April 2005 and 
October 2008 supplemental statements of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.  Additionally, the 
Veteran was provided with VA examinations in September 2002, 
January 2005, September 2008, and October 2008.

In its July 2005 remand, the Board requested that the Agency 
of Original Jurisdiction (AOJ) request the Veteran's 
psychiatric, substance abuse, and medical records from Fort 
Devens, Massachusetts, and Camp Casey, Korea.  In October 
2006, the AOJ located an official Army document showing that 
there are no medical or dental services on Fort Devens.  In 
November 2006, a letter from the Army's Combat Support 
Hospital (CSH) in Korea stated that no record of the Veteran 
was found in their records room.  Later in November 2006, the 
Army replied that the Veteran's complete service treatment 
records had already been furnished in September 1997.

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA 
is required to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.  
In this case, the service branch has informed VA that it has 
already sent all of the Veteran's records to VA.  On that 
basis, the Board concludes that no additional responsive 
records exist.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
Veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

The Veteran contends in his May 1998 claim that his substance 
abuse and behavioral problems in service were manifestations 
of an anxiety disorder.  Additionally, in his January 2000 
hearing before a Veterans Law Judge, the Veteran stated that 
a VA doctor had related his anxiety disorder to service in 
1995.  In letters dated February 2007, April 2008, and 
November 2008, the Veteran ascribed his anxiety in service to 
marital problems.  The Veteran wrote that when he returned 
from overseas service, he found that his wife had become 
pregnant by another man.

There is no record of any psychiatric disability in service.  
The Veteran did undergo counseling regarding his use of 
alcohol in service, and, in a letter dated March 1988, the 
counselor found that the Veteran's rehabilitation was 
successful.  No separation examination is of record.

In September 1989, the Veteran was treated by VA for 
detoxification from alcohol and narcotics.  Although the 
Veteran stated in an April 2008 letter that this treatment 
record would show that his anxiety was related to service, it 
does not.

In March 1991, the Veteran was assessed by VA for assistance 
in staying sober, becoming less shy, and developing 
vocational plans.  Although the Veteran also stated in his 
April 2008 letter that this treatment record would show that 
his anxiety was related to service, it does not.

In March 1995, the Veteran entered a VA Chemical Dependency 
Unit Substance Abuse Treatment Program for his abuse of 
alcohol and narcotics.

In October 1995, a VA clinician provided the Veteran with a 
differential diagnosis; he found that the Veteran had either 
anxiety secondary to substance abuse, or generalized anxiety 
disorder (GAD).  No etiological opinion for the differential 
diagnosis of GAD was provided.

In November 1995, the Veteran reported to a VA clinician that 
he had been experiencing anxiety for more than 10 years.  The 
Veteran noted that his anxiety was worst when he was "in 
groups or public."  The Veteran also stated that he had no 
panic attacks, no specific traumatic effects or symptoms of 
post-traumatic stress disorder (PTSD), and no history of 
depressive symptoms.  The Veteran made no mention of his time 
in service with respect to his anxiety.  The VA clinician 
ruled out GAD.

In December 1995, the Veteran told a VA clinician that he 
wanted help with his anxiety.  The Veteran stated that he has 
had symptoms of anxiety since high school, but that they have 
gotten worse in the past five or six years.  (The Veteran 
left service in May 1988, more than seven years prior to that 
appointment.)  The Veteran again stated that his anxiety was 
worse when in public, crowds, or groups.  He further stated 
that his anxiety decreased with alcohol and marijuana 
consumption, and increased with cocaine use.  The Veteran 
again did not mention any association between his anxiety and 
his time in service.  The VA clinician noted that the 
Veteran's anxiety was somewhat episodic, but that there was 
no evidence of any primary panic disorder.

The Veteran was provided a VA examination in November 1997 
for his claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), which he subsequently 
withdrew.  At that examination, the Veteran stated that he 
had been referred to counseling while in service for his 
alcohol consumption, and for alcohol-related emotional 
problems.  The VA examiner diagnosed the Veteran with GAD, 
but, because the VA examination was for PTSD, he did not 
provide an opinion as to the source of the Veteran's GAD.

In July 1998, a VA clinician wrote that the Veteran had been 
followed in the mental health clinic for GAD since December 
1995.  The Veteran did not ascribe his anxiety to any event 
in service.  The VA clinician diagnosed the Veteran with GAD 
and "social problems," but did not provide an etiological 
opinion.

The Veteran told a private clinician that he was experiencing 
stress and anxiety in July 2000.  The Veteran did not ascribe 
either of these conditions to any event in service.  The 
private clinician did not provide a diagnosis or an 
etiological opinion with respect to the Veteran's claimed 
stress and anxiety.

In September 2000, the Veteran told a VA clinician that he 
was experiencing serious depression over the course of his 
lifetime, and serious anxiety or tension both in the past 30 
days and over the course of his lifetime.  The Veteran did 
not ascribe his anxiety to any event in service.  The VA 
clinician did not provide a diagnosis or an etiological 
opinion.

The Veteran was examined by the VA in September 2002, to 
ascertain the source of his claimed anxiety disorder.  The VA 
examiner diagnosed the Veteran with anxiety disorder, not 
otherwise specified (NOS).  The examiner noted that the 
Veteran's claims file and medical file were unavailable for 
review.  He further noted that the Veteran reported that he 
had begun his treatment for anxiety while in service in 
Korea.  In an addendum dated November 2002, the VA examiner 
noted that there was no report of treatment for anxiety in 
the Veteran's service treatment records, and that his first 
diagnosis of GAD was in 1995, seven years after his 
separation from service.

In January 2005, VA provided the Veteran with another 
examination to ascertain the source of his claimed anxiety 
disorder.  The VA examiner diagnosed the Veteran with GAD.  
He further stated that he could not provide a date of onset, 
or etiology, without resorting to speculation.  He did note, 
however, that the Veteran "referred frequently, in a rather 
generic way to 'stress' and 'anxiety symptoms' and throughout 
the interview seemed to have a very difficult time 
elaborating specific symptoms, beyond these generic 
descriptions.  Previous interviewers have recognized the same 
symptom description."  Additionally, the VA examiner stated 
that "although [the Veteran] made reference to the fact that 
his military experiences were 'stressful,' there are no 
specific events of his military service to which he is able 
to attribute any of his current symptoms.  There were no 
documents among the Service Medical Records to indicate that 
any psychiatric symptoms were evaluated or treated."

In December 2006, the Veteran's private psychologist wrote 
that the Veteran had symptoms of very high anxiety mixed with 
depression as a result of stress and relationship issues.  
The private psychologist stated that these symptoms were 
ongoing since September 2006.  The Board notes that this is 
more than 16 years after the Veteran completed his time in 
service.

In September 2008, VA provided the Veteran with another 
examination to ascertain the source of his claimed anxiety 
disorder.  The Veteran did not attend the examination.  After 
reviewing the Veteran's claims file, service treatment 
records, and post-service treatment records, the VA examiner 
stated that he was unable to resolve the issue without resort 
to mere speculation.

In October 2008, VA provided the Veteran with another 
examination to ascertain the source of his claimed anxiety 
disorder.  The VA examiner diagnosed the Veteran with anxiety 
disorder NOS.  He opined that it was most likely caused by, 
or a result of, cocaine and alcohol dependence.  He further 
opined that it was not caused by or a result of his military 
service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, the 
medical opinion is competent medical evidence.

The Board notes that an injury or disease incurred during 
active military service shall not be deemed to have been 
incurred in the line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose behalf service benefits are claimed.  38 C.F.R. 
§ 3.301(d).  Therefore, even if the cocaine and alcohol 
dependence which gave rise to the Veteran's anxiety disorder 
began in service, his anxiety disorder cannot be service 
connected as a result thereof.

The Board notes that the Veteran asserted, in his May 1998 
claim, his January 2000 hearing, and his letters dated 
February 2007, April 2008, and November 2008, that his 
current psychiatric disability was caused by his time in 
service.  However, as a layperson with no apparent medical 
expertise or training, the Veteran is not competent to 
comment on the etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
finds that the Veteran's statements that his current 
psychiatric disability was caused by his time in service are 
not competent.  Similarly, the lay statements from the 
Veteran's sister, dated January 2000 and April 2008, and his 
mother, dated January 2000, are likewise not competent to 
establish the etiology of the Veteran's claimed medical 
disorder.

The Board notes that a layperson's account of what a doctor 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Here, although the Veteran claimed in 
his January 2000 hearing that a VA doctor had related his 
anxiety disorder to service in 1995, nothing in the record, 
including the Veteran's 1995 VA treatment records, 
corroborates that assertion. 

The Board may consider the reasons behind the traditional 
hearsay exceptions under the Federal Rules of Evidence (FRE) 
in making determinations of credibility.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  FRE 803(4) provides for a hearsay 
exception when a statement was made for the purpose of 
medical diagnosis or treatment; it allows such statements to 
be admitted even when they constitute hearsay because a 
person seeking a medical diagnosis or treatment is especially 
likely to be truthful with one who is diagnosing or treating 
him.  In this case, the Board finds the Veteran's statements 
to the VA clinicians in November 1995 and December 1995, that 
his anxiety was caused by being in groups or in public, are 
more credible than his statement to the Board in January 
2000, that his anxiety was caused as a result of his time in 
service, or the relationship difficulties that occurred 
during his time in service.  Consequently, the Board finds 
that the Veteran's anxiety was not caused by his time in 
service.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the Veteran's available 
service treatment records show no evidence of a psychiatric 
disability, and there is no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present.  To the contrary, the Veteran has no evidence of 
treatment for a psychiatric disability for more than 7 years 
after his service concluded.  Consequently, he is not 
entitled to a grant of service connection based on continuity 
of symptomatology.  38 C.F.R. § 3.303(b).  Indeed, the lack 
of any objective evidence of complaints, symptoms, or 
findings of a disability for many years after the period of 
active duty is itself evidence which tends to show that the 
condition did not first manifest during active duty.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claim for a psychiatric 
disability; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


